Case 1:19-cv-00622-WCB Document 124 Filed 05/11/20 Page 1 of 3 PageID #: 6275




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

LIPOCINE INC.,

                       Plaintiff,

               v.                                            C.A. No. 19-622-WCB

CLARUS THERAPEUTICS, INC.,

                       Defendant.


                                    Amended Scheduling Order

       WHEREAS, the Court entered a Revised Scheduling Order in this case on March 23,

2020 (D.I. 121);

       WHEREAS, the ongoing COVID-19 global pandemic has continued to threaten health

and safety, resulting in restricted travel and business operations for both Plaintiff and Defendant;

       WHEREAS, the current deadline for completion of fact depositions is May 8, 2020;

       WHEREAS, the parties have reached agreement to conduct all remaining noticed

depositions of both Plaintiff’s and Defendant’s employees by remote means to prevent exposure

of its employees and counsel to COVID-19;

       WHEREAS, the parties have reached agreement to extend the current deadlines for

completing fact depositions, final contentions, and expert discovery in the Revised Scheduling

Order (D.I. 121) to allow for completion of fact witness depositions by remote means;

       WHEREAS, the parties’ agreement affects no other deadlines in the Revised Scheduling

Order (D.I. 121);
Case 1:19-cv-00622-WCB Document 124 Filed 05/11/20 Page 2 of 3 PageID #: 6276
Case 1:19-cv-00622-WCB Document 124 Filed 05/11/20 Page 3 of 3 PageID #: 6277
